        Case:
       Case   19-16964, 10/22/2019,
            4:16-cv-03396-YGR       ID: 11472558,
                                Document          DktEntry:
                                           390 Filed        3, Page
                                                     10/22/19   Page1 1ofof2 2




                     UNITED STATES COURT OF APPEALS                        FILED
                            FOR THE NINTH CIRCUIT                           OCT 22 2019
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
SANDRA MCMILLION; et al.,                        No. 19-16964

                Plaintiffs-Appellees,            D.C. No. 4:16-cv-03396-YGR
                                                 Northern District of California,
 v.                                              Oakland

RASH CURTIS & ASSOCIATES,                        ORDER

                Defendant-Appellant.

      The court’s records reflect that appellant timely filed a motion listed in

Federal Rule of Appellate Procedure 4(a)(4), which is still pending. The notice of

appeal is therefore ineffective until entry of the order disposing of the last such

motion outstanding. See Fed. R. App. P. 4(a)(4). Accordingly, appellate

proceedings other than mediation shall be held in abeyance pending the district

court’s resolution of the pending motion. See Leader Nat’l Ins. Co. v. Indus.

Indem. Ins. Co., 19 F.3d 444, 445 (9th Cir. 1994); Tripati v. Henman, 845 F.2d

205, 206 (9th Cir. 1988).

      Within 7 days after the district court’s ruling on the pending motion,

appellant shall notify this court in writing of the ruling and shall advise whether

appellant intends to prosecute this appeal.




LCC/MOATT
        Case:
       Case   19-16964, 10/22/2019,
            4:16-cv-03396-YGR       ID: 11472558,
                                Document          DktEntry:
                                           390 Filed        3, Page
                                                     10/22/19   Page2 2ofof2 2




      To appeal the district court’s ruling on the post-judgment motion, appellant

must file an amended notice of appeal within the time prescribed by Federal Rule

of Appellate Procedure 4.

      The Clerk shall serve this order on the district court.


                                                  FOR THE COURT:

                                                  MOLLY C. DWYER
                                                  CLERK OF COURT


                                                  By: Lance C. Cidre
                                                  Deputy Clerk
                                                  Ninth Circuit Rule 27-7




LCC/MOATT                                 2                                      19-16964
